DETAILED ACTION
The following Office Action is in response to the Amendment filed on March 10, 2021 and the Examiner Initiated Interview held on June 3, 2021.  Claims 22-40 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Concerning the “Claims 22-30 are Allowable” section on pages 11-15 of the Applicant’s Response filed on March 10, 2021, the applicant’s arguments have been fully considered, but they are moot in view of the Examiner’s Amendment discussed in the Office Action below.  Therefore, the rejections of the claims under 35 U.S.C. §103 are withdrawn.
Concerning the “Claims 31-35 are Allowable” section on pages 15-16 of the Applicant’s Response filed on March 10, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the combination of the Willshaw and Leschinsky references does not teach the added limitations of “an emboli monitoring device that detects the presence of emboli, wherein the compression device initiates application of the bilateral compressive force to start compression of the first carotid artery and the second carotid artery upon being triggered by detection of the presence of the emboli by the emboli monitoring device”, and the examiner agrees.  The emboli monitoring device of the Willshaw reference is not activated in response to emboli and there is no teaching in the Willshaw reference that would suggest that the system is able to provide this function.  Furthermore, no motivation or rationale could be found to modify the Willshaw and Leschinksy combination to allow the emboli monitoring device to have such a functionality given the Willsahw reference teaches that the emboli 
Concerning the “Claims 36-38 are Allowable” and “Claim 39 is Allowable” sections on pages 16-18 of the Applicant’s Response filed on March 10, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  None of the prior art of record teaches an alarm that is triggered by an alarm system, the alarm system configured to cause compression to be adjusted so as to not apply a compressive force in addition to a manual override configured to be activated to override the alarm system’s deactivation of the compressive force upon triggering of the alarm system.  The Willshaw and Leschinsky references teach alarm systems that work in a significantly different manner than the claimed invention, and neither of the references teaches a manual override that interacts with said alarm system in the manner as claimed and there is no motivation or rationale that could be found to modify the references to include such a manual override feature.  Therefore, the rejections of the claims under 35 U.S.C. §103 are withdrawn.
Concerning the “Claim 40 is Allowable” section on pages 18-19 of the Applicant’s Response filed on March 10, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  None of the prior art references teaches the claimed alarm system.  The alarm system of the Willshaw reference is not triggered by a time of application but rather is triggered by clot detection, and the McEwen reference teaches an alarm system that triggers an alarm, but said alarm is not capable of triggering a deflation of the system, and there is not enough evidence disclosed in the references that would suggest that a person having ordinary skill in the art would be able to combine the Willshaw and McEwen references to teach the claimed invention.  Therefore, the rejections of the claims under 35 U.S.C. §103 are withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ben Mullinax on June 3, 2021.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 22, at the end of the claim, before the period, inserted --; and wherein the neck collar has a central axis that is located within a cavity defined by the neck collar extending 360 degrees around the central axis wherein the central axis is free from engagement with the neck collar such that the central axis extends in a direction parallel to a direction of extension of the first and second carotid arteries, and wherein the central axis is arranged relative to the first and second expandable members such that the compressive force applied by the first and second expandable member is oriented at an angle of 90 degrees to the central axis, and wherein a vertical direction extends in a direction parallel to the central axis, wherein upon expansion of the first and second expandable members the first and second expandable members increase in length in the vertical direction--

Claim 29 cancelled


Allowable Subject Matter
Claims 22-28 and 30-40 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references, alone or in combination with other references, teaches each and every limitation of the independent claims.  The closest art of record are the Willshaw, Leschinsky, McEwen, and Ravikumar references.  With regards to claim 22, the Willshaw reference teaches a similar compression device that may compress the first and second carotid arteries, but does not specifically teach the same tube connection system.  However, the Ravikumar reference teaches a compression garment that teaches alternative tube connection systems for individual expandable members, wherein one of such systems teaches connecting the expandable members in series as opposed to in parallel (Figure 3).  However, neither of the references teaches the expandable members expanding in length in a vertical direction corresponding to the carotid arteries, and there is no motivation or rationale that could be found in the art to modify either the Willshaw or Ravikumar references to include said feature.  With regards to claims 31, 36, 39, and 40, the Willshaw reference teaches a similar compression device which includes an alarm system, and the Leschinsky and McEwen references also teach compression devices having alarm systems.  However, as discussed in the Response to Arguments in the Office Action above and as further discussed in the “Remarks” of the Applicant’s Response filed on March 10, 2021, each of the alarm systems of the prior art references are deficient in teachings that fail to teach or disclosed each and every limitation of the claimed inventions and no motivation or rationale could be found to modify the reference to teach the claimed inventions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        6/3/2021